Citation Nr: 1109667	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-28 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for depression. 

2.  Entitlement to an initial evaluation in excess of 10 percent for right humerus fracture, status post open reduction internal fixation. 

3.  Entitlement to an initial compensable evaluation for residual scar, status post open reduction internal fixation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 2002 to September 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO), which, in pertinent part, denied the benefits sought. 

The issues of entitlement to initial increased evaluations for right humerus fracture, status post open reduction internal fixation and residual scar, status post open reduction internal fixation, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence of record does not establish a current diagnosis for depression, or any other psychiatric disorder, conforming to DMS-IV criteria.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for depression have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.125, 4.130 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent a letter to the Veteran in December 2006 that addressed all the notice elements concerning his service connection claim.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  The Veteran was informed on how to substantiate a claim based on secondary service connection.  In the December 2006 notice letter, VA has also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claims.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA has provided the Veteran with a psychiatric examination in December 2006, in which the examiner addressed the nature and the etiology of the Veteran's reported depressive disorder.  

The Board acknowledges the Veteran's contention that the examination was inadequate because the examiner failed to diagnosis him with depressive disorder, and ultimately, the examiner failed to treat his symptoms of depressed mood.  The Board finds no indication in the record that the examiner did not have the required medical training to determine whether the Veteran had a current diagnosed psychiatric disorder.  The examiner stated that he reviewed the Veteran's claims folder prior to the examination, and it is clear from the examination report that the examiner considered the findings shown in the service treatment records.  The December 2006 VA examiner determined that the Veteran's symptoms did not meet criteria for diagnosed psychiatric disorder.  The fact that the VA examiner did not treat the Veteran does not detract from the adequacy of the examination report.  The purpose of VA Compensation and Pension examinations are to assist in the adjudication of claim, and they are not means for a veteran to receive treatment.  The Board finds that the December 2006 VA psychiatric examination is adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007)

The Board notes that the Veteran has asserted that he intends to obtain private mental health treatment.  At no point during the appeal, has the Veteran identified any outstanding records of pertinent mental health treatment.  The Board reminds the Veteran that VA's duty to assist is not a one-way street.  If a veteran wishes help, he must participate in those circumstances where he may assist in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that VA has satisfied its duty to assist the Veteran.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

The Veteran seeks entitlement to service connection for depression. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

In addition, certain chronic diseases, including psychosis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for depression.  He states that while he was in service he sought treatment for depressed mood.  The Veteran further reports that he continues to experience symptoms of depression since his period of service.  

A review of the Veteran's service treatment records shows he sought treatment in April 2004 for symptoms of depressed mood and sleep impairment.  The April 2004 service treatment record shows that the Veteran complained of feeling depressed for the past three to four years, with the onset of his symptoms while he was in high school.  The Veteran reported that he had broken up with his girlfriend two months ago and he had recently had a fight with his sister.  Examination revealed no abnormalities except that the Veteran reported his mood was "sad".  A subsequent April 2004 treatment record shows that the Veteran underwent a mental health consultation with a licensed social worker.  It was noted that the Veteran had been referred for feeling depressed for the last three to four years.  On mental status examination, the social worker observed that the Veteran reported his mood as sad and the Veteran was "a little immature in his thinking," but there were no other abnormalities recorded.  Initially, no diagnosis was provided at the time of the consultation, but it appears that the report was later amended to include a diagnosis of "situationally depressed".  No other service mental health treatment records are contained in the claims folder. 

A January 2006 post-deployment health assessment report shows that the Veteran denied any symptoms indicative of a psychiatric disorder.  On a June 2006 report of a medical history, the Veteran marked that he had a history of depression or excessive worry, trouble sleeping, receiving counseling, and being evaluated for a mental health condition.  The examiner noted that the Veteran had received treatment for depression and anxiety at the Branch Medical Naval Hospital in early 2004.  There is no associated separation examination report contained in the claims folder. 

In December 2006, the Veteran was afforded a VA psychiatric examination in conjunction with his claim.  The examination report shows that the examiner reviewed the Veteran's medical treatment records and recorded the Veteran's reported history of mental health symptoms.  The examiner noted that the Veteran complained of feeling hopeless and unhappy about his life in general. 

On mental status examination, the examiner observed that the Veteran reported that his mood was "depressed, sad, miserable, unhappy, hopeless, and empty."  The Veteran had somatic complaints about chronic pain in his arm, but there were no other abnormalities observed.  The examiner noted that psychological testing revealed some severe symptomatology, but the examiner felt that these results were "clearly inconsistent with his overall presentation and his recent performance in service."  The examiner concluded that the Veteran's "test results suggested rather gross overreporting of symptomatology, and may be indicative of malingering psychiatric symptoms for compensation or secondary gain."  See the report of the December 2006 VA psychiatric examination, page 6.  

Based on the findings from clinical examination, the VA examiner found that the Veteran did not meet the criteria for an Axis I diagnosis.  The VA examiner stated that he considered the mental health findings from the Veteran's service treatment records, but the examiner felt that the records do not suggest any significant Axis I diagnosis, other than possible adjustment-related problems secondary to family difficulties and recent break up with his girlfriend. The examiner further noted that the Veteran's complaints do not appear to have changed significantly since his service.  The VA examiner concluded the following: 

"[T]here is no evidence of an Axis I diagnosis or disorder, and the Veteran's functioning does not appear to be impaired socially, interpersonally, or occupationally.  There is no evidence for an Axis I diagnosis, although there is significant evidence of symptom overreporting and possible malingering for secondary gain, given the Veteran's grossly exaggerated test results."  

See the report of the December 2006 VA psychiatric examination, page 7.  

The claims folder contains no VA or private treatment record that documents the Veteran with having been diagnosed with a psychiatric disorder.  Although the Veteran stated that he intended to seek private mental health treatment for his symptoms, he has not indicated that he has actually received such treatment since his separation from service.  

Here, first and foremost, there is no evidence of a current diagnosis for depression or any other psychiatric disorder.  Regardless of whether there is evidence that the Veteran received treatment for mental health symptoms in service, there is no indication that the Veteran had a chronic psychiatric disorder in service. Additionally, at the time of the December 2006 VA examination, the VA examiner found that the Veteran failed to present psychiatric symptomatology supporting an Axis I diagnosis or disorder.  While the Veteran reported severe symptomatology, the VA examiner found that his reports were clearly inconsistent with his overall presentation and were indicative of overreporting and possible malingering for secondary gain.  The VA examiner concluded that the Veteran's reported symptomatology did not meet the criteria for any psychiatric diagnosis.  

One of the requirements for service connection is competent evidence that a claimed disability currently exists.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Without a current medical diagnosis of depression, or of any other psychiatric disorder, VA cannot grant an award of service connection.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

There is no competent medical evidence on file that shows a current diagnosis for depression, or for any other psychiatric condition.  The Board has considered the Veteran's lay assertions that he has experienced symptoms of depression since his separation from service.  Whether the Veteran has a diagnosis of depression or any other psychiatric disorder, is a medical question that must answered by qualified medical personnel.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  The Veteran's lay statements are not competent medical evidence of a current diagnosed psychiatric disorder.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

Based on the foregoing, the Board finds that the evidence of record does not support a finding for service connection for depression.  There is no evidence of a current diagnosis for any psychiatric condition.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, the benefit-of-the-doubt rule does not apply and the Veteran's claim must be denied.   38 U.S.C.A. § 5107(b).  
  

ORDER

Entitlement to service connection for depression is denied. 


REMAND

The Veteran seeks higher initial evaluations for right humerus fracture, status post open reduction internal fixation and residual scar, status post open reduction internal fixation.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claims.  

The Board finds that new VA examinations to evaluate the severity of the Veteran's disabilities due to residual scar and right humerus fracture, status post open reduction internal fixation are in order. 

It appears that the Veteran has indicated that his symptoms due to residual scar and right humerus fracture, status post open reduction internal fixation, have worsened since he was last examined in December 2006.  See the Veteran's Representative's Informal Brief in support of the claims, page 2.  Moreover, it has been over four years since the last VA examination, and the record does not contain any contemporaneous medical records on which to determine the current level of the Veteran's disabilities.  When the available evidence is too old for an evaluation of a veteran's current disability, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); see also Calzua v. Brown, 7 Vet. App. 497, 505-06 (1995); Schroeder v. Brown, 6 Vet. App. 220, 224-225 (1994); Waggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Swanson v. Brown, 4 Vet. App. 148, 152 (1993); Wilson v. Derwinski, 2 Vet. App. 16, 21 (1992). 

Prior to any examination, the RO/AMC should ask the Veteran to identify any outstanding records of pertinent VA and private treatment, and obtain those records.

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to identify and obtain any VA and/or private records of pertinent medical treatment that are not yet on file.

If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and why such attempts were not fully successful.

2.  After all the available records have been associated with the claims folder, the RO/AMC should schedule the Veteran for appropriate VA examination(s) to evaluate the current level of severity of his disabilities due to residual scar and right humerus fracture, status post open reduction internal fixation.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Examination of the residual scar, status post open reduction internal fixation - the examiner should assess the nature and severity of the scar associated with the Veteran's service-connected residual of status post open reduction internal fixation of the right humerus fracture.  The examiner should be provided a copy of the applicable rating criteria for evaluating scars (Diagnostic Codes 7801-7805).  The examiner should describe the manifestations of the Veteran's residual scar in accordance with the pertinent rating criteria for evaluation of the scars.  The examiner is requested to comment on all signs and symptoms that are attributable to the Veteran's residual scar, including but not limited to, the size of the scar or the size of the affected area (in square inches or centimeters), and whether there is any pain or tenderness, or limitation of movement associated with the residual scar.  The examiner must note whether the residual scarring is deep (i.e., associated with soft tissue damage) or superficial (not adhering to the underlying tissue). 

Examination of the right humerus fracture, status post open reduction internal fixation - the examiner should identify the nature and severity of the disability to the Veteran's right humerus fracture, status post open reduction internal fixation.  The examiner should be provided a copy of the applicable rating criteria for evaluating the right humerus fracture (Diagnostic Codes 5200-5203).  The examiner is requested to comment on all signs and symptoms that are attributable to the Veteran's right humerus fracture, status post open reduction internal fixation.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  The results from diagnostic imaging studies should be recorded in order to determine the impairment of the humerus under Diagnostic Code 5202.  

The examiner should also note the limitation of motion of the Veteran's right arm, stating the range of motion in degrees, and noting whether the right arm is limited to shoulder level, midway between side and shoulder level, or less.  The examiner should specifically note whether there is functional loss due to weakness, fatigability, incoordination, pain on movements, or when the joint is used repeatedly over time.  The examiner should attempt to quantify the degree of additional impairment, if any, during flare-ups or with extended use.  The examiner should specifically state whether the Veteran's complaints and any claimed subjective manifestations are in keeping with the objectively demonstrated pathology.

3.  Thereafter, the RO/AMC should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated. The RO/AMC should then readjudicate the claims for initial increased rating on appeal.  If any of the benefit sought remains denied, the RO/AMC should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board will take this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


